Case 4:17-cv-00145-HCM-RJK Document 468 Filed 10/23/20 Page 1 of 27 PageID# 15946




                                     UNITED STATES DISTRICT COURT
                                     EASTERN DISTRICT OF VIRGINIA
                                        NEWPORT NEWS DIVISION


      ROYCE SOLOMON, et al., individually and
      on behalf of all others similarly situated,

                           Plaintiffs,
                                                          Civil Action No. 4:17-cv-0145-HCM-RJK
             v.
                                                                 CLASS ACTION
      AMERICAN WEB LOAN, INC., et al.,

                           Defendants.



        SUPPLEMENTAL SUBMISSION IN SUPPORT OF PLAINTIFFS’ MOTION FOR
                FINAL APPROVAL OF CLASS ACTION SETTLEMENT

            Plaintiffs Royce Solomon, Jodi Belleci, Michael Littlejohn, and Giulianna Lomaglio, on

  behalf of themselves and the proposed Settlement Class1 (collectively, “Plaintiffs” or the

  “Settlement Class Representatives”), respectfully submit this Supplemental Submission in Support

  of Plaintiffs’ Motion for Final Approval of Class Action Settlement.

  I.        PRELIMINARY STATEMENT

            On October 19, 2020, the Court held a telephonic hearing on Objectors’ motion to continue

  the Final Approval Hearing, allow for Objector discovery, and to compel mediation between the

  Parties and Objectors (the “October 19 Hearing”). ECF Nos. 458, 459. On October 21, 2020, the

  Court issued an order continuing the Final Approval Hearing, denying Objectors’ requests for

  discovery and to compel mediation, and allowing for supplemental briefing to aid the Court in

  determining whether the Settlement merits final approval. ECF No. 460.


  1
    Unless otherwise defined herein, capitalized terms shall have the meanings ascribed to them in
  the Settlement Agreement filed with the Court on April 16, 2020 (ECF No. 414-1, the “Settlement
  Agreement”).
Case 4:17-cv-00145-HCM-RJK Document 468 Filed 10/23/20 Page 2 of 27 PageID# 15947




          Objectors have made certain arguments against final approval. Plaintiffs have responded

  to each of these arguments, in detail, in various submissions. See ECF Nos. 449, 453, 456. This

  supplemental brief addresses questions from the Court and arguments raised by Objectors at the

  October 19 Hearing.

  II.     ARGUMENT

          A.     The Settlement Provides Adequate Cash Relief

          At the October 19 Hearing, the Court questioned whether $65 million, a 13.8% recovery,

  is adequate cash relief given that nearly $472 million in interest was collected from Class Members

  above the principal amounts of their loans. See Oct. 19 Hr’g Tr. at 37:3-7. A 13.8% recovery in

  compromise is adequate on its own, in comparison to other tribal lending class action settlements

  approved by Courts in this District, and in light of the risks of continued litigation. See Sections

  II.B and II.C., infra. Indeed, a 13.8% recovery is at or above levels that courts regularly find to

  be a healthy compromise. See, e.g., In re Enron Corp. Sec. Deriv. & “ERISA” Litig., 586 F. Supp.

  2d 732, 804 (S.D. Tex. 2008) (“[t]he typical recovery in most class actions generally is three-to-

  six cents on the dollar.”); Nichols v. SmithKline Beecham Corp., No. CIV.A.00-6222, 2005 WL

  950616, at *16 (E.D. Pa. Apr. 22, 2005) ($65 million settlement fund ranging between 9.3% and

  13.9%    of   damages     is   “consistent with    those   approved    in   other    complex    class

  action cases”); Horton v. Merrill Lynch, Pierce, Fenner & Smith, Inc., 855 F. Supp. 825, 833

  (E.D.N.C. 1994) (settlement amounting “to a recovery of approximately five percent of plaintiffs’

  loss” is adequate). The 13.8% recovery is also, by far, the best percentage recovery of any similar

  private tribal lending class action in this District. See Section II.C, infra. Moreover, the Fourth

  Circuit has held that a cash settlement that, as here, “may only amount to a fraction of the potential

  recovery” does not “render the settlement inadequate or unfair.” Flinn v. FMC Corp., 528 F.2d

  1169, 1173-74 (4th Cir. 1975).

                                                    2
Case 4:17-cv-00145-HCM-RJK Document 468 Filed 10/23/20 Page 3 of 27 PageID# 15948




           Further, the Court previously deemed the Settlement’s cash component to be adequate for

  purposes of preliminary approval by relying on an estimated amount of total interest of $492.7

  million—a figure roughly $20.7 million greater than the actual figure of $471,980,254.92. See

  ECF No. 420 at 11 (preliminary approval opinion noting that “the Court inquired of whether the

  parties had information regarding the amount of total interest paid by the settlement class.”); ECF

  No. 423 at 24 (final approval brief providing the actual figure of $471,980,254.92). Class Counsel

  did not have class member interest data available at the time of preliminary approval and instead

  “informed the Court with sufficient and comparable figures for the Court to find preliminary

  adequacy” in a June 26, 2020 email from David Thomas to Brandan Goodwin, which provided a

  $492.7 million estimate of interest collected based on actual and estimated AWL financial results

  shown in ECF No. 225-13. ECF No. 420 at 11. The Court should therefore find the Settlement’s

  $65 million cash component adequate for purposes of final approval.

           B.      The Fourth Circuit Big Picture Decision Is Controlling Law And Substantially
                   Increases The Risk Of Non-Recovery In This Action2

           At the October 19 Hearing, in a colloquy with Leonard A. Bennett, counsel to six of the

  eight    Objectors,   the   Court   questioned   whether   the    Fourth   Circuit’s   decision   in

  Williams v. Big Picture Loans, LLC, 929 F.3d 170, 177 (4th Cir. 2019) (“Big Picture”) is still

  good law and presented any risk of non-recovery in this Action. See Oct. 19 Hr’g Tr. at 8:22-11:4.

  Big Picture continues to be the controlling law of this Circuit on “arm-of-the-tribe” sovereign

  immunity and presents a significant and imminent risk of non-recovery here. Indeed, if the

  Settlement is not approved, the parties will proceed immediately to argument in the Fourth Circuit

  on Defendants’ pending, fully briefed appeals related to sovereign immunity.




  2
      A summary of this argument is provided as Exhibit B hereto.
                                                   3
Case 4:17-cv-00145-HCM-RJK Document 468 Filed 10/23/20 Page 4 of 27 PageID# 15949




         First, the Court questioned whether Big Picture in fact reversed Judge Payne’s ruling

  denying tribal immunity or simply remanded the matter for further proceedings. Id. at 8:24-9:4.

  Big Picture did not remand for further proceedings. Rather it “reverse[ed] the district court’s

  decision and remand[ed] the case with instructions to dismiss the complaint.” 929 F.3d at 174

  (emphasis added). Indeed, Judge Payne expressly acknowledged in a decision from July of this

  year that, “[o]n July 3, 2019, the United States Court of Appeals for the Fourth Circuit held that

  Big Picture and Ascension are entitled to sovereign immunity as arms of [the tribe] and therefore

  reverse[d] the district court’s decision.” Pete v. Big Picture Loans, LLC, No. 3:17-CV-461, 2020

  WL 3979662, at *1 (E.D. Va. July 14, 2020).

         While plaintiffs in Big Picture subsequently “alleged that the Defendants made material

  misrepresentations and omissions . . . during the sovereign immunity phase of the litigation,” id.,

  there is no indication whatsoever that Judge Payne has made any findings that there were in fact

  material misrepresentations or omissions or that any such misrepresentations would alter the

  Fourth Circuit’s holdings regarding the tribal entities’ immunity from suit. Nor is there any

  indication that the Fourth Circuit has withdrawn or revisited its ruling.3 Indeed, earlier this year,

  Judge Jackson applied Big Picture to a tribal entity in another (non-consumer lending) action and

  found that it was immune from suit as an arm of the tribe. See Applied Scis. & Info. Sys., Inc. v.

  DDC Constr. Servs., LLC, No. 2:19-CV-575, 2020 WL 2738243 (E.D. Va. Mar. 30, 2020).




  3
    Even if (1) Judge Payne were to find that there were material misrepresentations or omissions in
  the district court proceedings in Big Picture and (2) the Fourth Circuit were to at some future point
  reassess its decision finding the tribal defendants in Big Picture immune from suit, it would not
  necessarily alter the five-factor immunity test articulated by the Fourth Circuit in Big Picture that
  presents the risk of non-recovery to the Settlement Class here.


                                                   4
Case 4:17-cv-00145-HCM-RJK Document 468 Filed 10/23/20 Page 5 of 27 PageID# 15950




         Second, Mr. Bennett asserted that the Fourth Circuit recently issued two decisions, without

  specifying the decisions, rejecting sovereign immunity defenses in connection with similar tribal

  lending schemes. See Oct. 19 Hr’g Tr. at 10:4-11. While Mr. Bennett did not identify what cases

  he was referring to, this appears to be simply false. The only Fourth Circuit tribal lending-related

  cases appear to be two decisions, issued on the same day, that addressed only the enforceability of

  arbitration clauses in tribal loan agreements. See Gibbs v. Haynes Investments, LLC, 967 F.3d

  332, 335 (4th Cir. 2020) (“This appeal considers the enforceability of arbitration agreements

  included within the terms of payday loans issued by two online lenders.”); Gibbs v. Sequoia

  Capital Operations, LLC, 966 F.3d 286, 288 (4th Cir. 2020) (“In this appeal, we again consider

  the enforceability of arbitration agreements included within the terms of payday loans issued by

  two online lenders.”). This is an issue wholly separate and apart from tribal immunity. See ECF

  No. 449 at 22. In fact, the Haynes decision explicitly contrasted issues of tribal immunity, noting

  that plaintiffs there “do not contest” that there were no “specific claims against the lending

  operations themselves” because they “sought immunity as arms of their respective tribes[.]” 967

  F.3d at 335 n.2. The Sequoia decision does not even contain the word “immunity.” And neither

  of the Fourth Circuit opinions even mentions Big Picture.

         Third, Mr. Bennett asserted that Big Picture has no effect on Plaintiffs’ ability to sue

  Defendant Mark Curry. See Oct. 19 Hr’g Tr. at 10:4-11:1. This, too, is incorrect. If the Fourth

  Circuit deems AWL an arm of the Tribe, the Court will consider Curry’s claim to official immunity

  from suit as CEO of an arm of the Tribe. Plaintiffs previously explained the risk of Curry being

  deemed immune from suit in their final approval briefing. See ECF No. 423 at 6, 18-19, 21-22;

  ECF No. 426 at 8-11; ECF No. 449 at 23. This risk is further enhanced by Big Picture’s sweeping

  holdings that (1) “tribal immunity cannot and does not depend on a court’s evaluation of the



                                                   5
Case 4:17-cv-00145-HCM-RJK Document 468 Filed 10/23/20 Page 6 of 27 PageID# 15951




  respectability of the business in which a tribe has chosen to engage”; (2) “the potential merit of

  the borrowers’ claims . . . [and] “the lack of a remedy for th[e] alleged wrongs [] does not sway

  the tribal immunity analysis”; and (3) “[i]t is Congress—not the courts—that has the power to

  abrogate tribal immunity.” 929 F.3d at 185.

          Moreover, no other tribal lending class action, including those Mr. Bennett has been

  involved in, has faced a defense of official immunity from suit raised by the alleged primary

  beneficiary of the lending operation similar to Curry’s claims to immunity in this Action.

  Speculation on the outcome of an unsettled issue is not a basis on which to doubt Class Counsel’s

  judgment. See ECF No. 449 at 12 (collecting cases); Singletary v. Sterling Transp. Co., Inc., No.

  2:12CV298, 2012 WL 12875517, at *3 (E.D. Va. Dec. 14, 2012) (Morgan, J.) (“a court should be

  hesitant to substitute its own judgment for that of counsel.”); Flinn v. FMC Corp., 528 F.2d 1169,

  1172-73 (4th Cir. 1975) (“The trial court should not, however, turn the settlement hearing into a

  trial or a rehearsal of the trial nor need it reach any dispositive conclusions on the

  admittedly unsettled legal issues in the case.”).

          In short, the Court’s finding at preliminary approval remains equally true today: “It is

  possible that the Fourth Circuit could render a decision adverse to the Plaintiffs, especially in light

  of . . . [Big Picture], which points to the uncertainty of the Plaintiffs case and, thus, weigh in favor

  of settlement approval.” ECF No. 420 at 10 (emphasis added). If the Court denies final approval,

  the parties will immediately proceed to oral argument in the Fourth Circuit on Defendants’ fully

  briefed appeals related to tribal immunity. The Fourth Circuit will render a decision on tribal

  immunity applying the controlling standards set forth in Big Picture. And if the Fourth Circuit

  deems AWL and MacFarlane arms of the Tribe and Curry immune from suit as CEO of an arm of




                                                      6
Case 4:17-cv-00145-HCM-RJK Document 468 Filed 10/23/20 Page 7 of 27 PageID# 15952




  the Tribe, the Settlement Class’s prospects of recovery in this Action are drastically reduced,

  potentially to zero.

         C.      Comparisons To Other Tribal Lending Settlements Approved In This District
                 Are Favorable For The Settlement Here

         At the October 19 Hearing, the Court stated that, “it would help if I got an update on other

  settlements which have been approved.” Oct. 18. Hr’g Tr. At 11:24-12:1. A table summarizing

  the basic terms of those settlements, Gibbs (or “Think Finance”), ZestFinance, Big Picture, and

  CashCall, is attached as Exhibit A hereto, and discussion of various aspects of those settlements

  was provided in Plaintiffs’ Reply. See ECF No. 449 at 3-4, 14-18, 20, 25-26. Compared to the

  four other tribal lending class action settlements approved in this District, the $141 million Total

  Settlement Value comprised of $65 million in cash and $76 million in loan cancellation is, by any

  measure, an outstanding result and worthy of this Court’s final approval.4

                 1.      Gibbs / Think Finance: the High-Water Mark for Nationwide Pre-Big
                         Picture Tribal Lending Class Action Settlements

         The settlement in Gibbs resolved claims on behalf of a class of over one million borrowers

  who took out loans from three separate tribal lending entities that were alleged to have been

  formed and primarily operated by a non-tribal corporate “mastermind,” a Texas-based payday

  lender called Think Finance. See, e.g., Gibbs 3:17-cv-00495-MHL (E.D. Va.) ECF No. 117-1 at

  2. The Gibbs settlement was reached before the Fourth Circuit’s Big Picture decision. See id. at

  39-61. The terms of the Gibbs settlement include, among other things:

         •    $16.75 million in cash obtained from defendants in actions brought in the Eastern

              District of Virginia, see id. at § IV, and an additional approximately $39 million in cash

              secured through a related global settlement among various parties in the Think Finance


  4
    Moreover, the Total Settlement Value does not capture the significant non-monetary relief
  provided in this Settlement. See Section II.E., infra.
                                                    7
Case 4:17-cv-00145-HCM-RJK Document 468 Filed 10/23/20 Page 8 of 27 PageID# 15953




             Chapter 11 bankruptcy proceedings in the Northern District of Texas. See id. at 63-

             128 (the “Global Settlement and Restructuring Term Sheet” from Think Finance

             bankruptcy);    https://www.thinkfinancesettlement.com/pdf/ClassNotice.pdf        (court-

             approved class notice describing $39 million in settlement cash provided by “assets of

             Think Finance Bankruptcy”).5

         •   Cancellation of certain loans that were “owned by” the tribal lenders (i.e., not sold to

             debt buyers) and issued in periods of up to nearly three years prior to the date of the

             settlement, including:

             o Cancelling only loans issued by the still-operating Plain Green issued “prior to June

                 1, 2016” (see id. at 12) (3 years prior to settlement);

             o Cancelling only loans issued by the still-operating Mobiloans “prior to May 6,

                 2017” (see id. at 13) (2 years prior to settlement); and

             o While nominally “all” Great Plains lending loans (that it owned) were to be

                 canceled (see id. at 11-12), this lender had not issued any loans since approximately

                 April 2017, more than two years prior to the Gibbs settlement, and was already in

                 the process of being wound down (see Gibbs ECF Nos. 114-1 at 3, 135).6




  5
   Earlier this week, on October 19, 2020, an additional settlement agreement was filed in a related
  Gibbs action (Gibbs v. TCV V, LP, et al., No. 3:19-cv-00789-MHL, “Gibbs v. TCV”) that, if
  approved by Judge Lauck would provide for an additional $50.05 million in cash to the Gibbs
  settlement class. See Gibbs v. TCV ECF No. 25.
  6
    Put differently, none of the loans from likely tens of thousands (or more) of Plain Green and
  Mobiloans borrowers that were taken out years prior to the settlement were provided any debt
  cancellation under the Gibbs settlement. This is directly contrary to the representation Mr. Bennett
  made to the Court at the October 19 Hearing, when he said of Gibbs and his other settlements, “we
  got complete debt relief, all debt.” Oct. 19 Hr’g Tr. at 13. Mr. Bennett made a similar incorrect
  assertion in his objection brief, when he asserted that “all outstanding debt owned by the


                                                    8
Case 4:17-cv-00145-HCM-RJK Document 468 Filed 10/23/20 Page 9 of 27 PageID# 15954




         •   The Gibbs settlement, like the Settlement here, includes provisions whereby the tribal

             lenders agreed to “not sell personal identifying information” of their borrowers. See

             Gibbs ECF No. 117-1 at 12-13.7

         •   The Gibbs settlement provides that the tribal lenders would “assist Think Finance” with

             the deletion of credit reporting information associated with loans taken out in the same

             period as the loans eligible for cancellation. See id. The Gibbs plaintiffs retained an

             expert who opined that the value of this benefit – similar to the one provided in the

             Settlement here – was worth unspecified billions of dollars to the class in that case. See

             Gibbs ECF No. 135-3. Contrary to Mr. Bennett’s suggestion that there is no value to

             the deletion of credit reporting information provided to Clarity Services (the credit

             reporting agency that AWL used), see Oct. 19 Hr’g Tr. at 31:16-32:3, Clarity is one of

             the credit reporting agencies involved in the same valuable credit reporting benefit

             touted in Gibbs. See Gibbs ECF No. 135-3 at ¶¶ 15-17, 20-25.

         •   Neither of the two then-operating tribal lenders, Plain Green and Mobiloans, were

             prohibited from lending or otherwise restricted in their operations in any state. In fact,

             Plain Green continues to offer it high interest loans in Virginia to this day. See

             https://plaingreenloans.com/services/faqs/.

         While the question of how much interest class members paid was not addressed in the

  public filings in Gibbs, an approximation of that amount was provided in connection with the



  Defendants . . . at the time of settlement” was canceled.” ECF No. 437 at 6 (emphasis in original).
  The plain language of the Gibbs settlement agreement says otherwise.
  7
    Including this essentially identical provision in the Settlement here indicates that it is not, as the
  Bennett Objectors contend, “worthless.” See ECF No 437 at 18. See also Oct. 19 Hr’g Tr. at 32:9-
  24 (suggesting that AWL’s commitment not to sell customer information has no value). If a
  commitment not to sell personal information had no value, there would have been no reason to
  include these provisions in Gibbs.
                                                     9
Case 4:17-cv-00145-HCM-RJK Document 468 Filed 10/23/20 Page 10 of 27 PageID# 15955




   Think Finance bankruptcy: $1.33 billion. There, in the Global Settlement and Restructuring Term

   Sheet, the parties to that document agreed to value the pending claims of consumer borrowers

   against Think Finance at $1.33 billion (comprised of $1.13 billion for a nationwide class and $200

   million for Pennsylvania only borrowers). See Gibbs ECF No. 117-1 at 88-89, 101 (describing

   value of consumer borrowers’ claims “for purposes of voting and distribution under the [Chapter

   11 Bankruptcy] Plan.”). Based on this estimate of the total interest paid by members of the Gibbs

   class, the $16.75 million Gibbs settlement approved by Judge Lauck comprised 1.3% of the class’s

   interest payments. Adding the $39 million achieved from the contemporaneous bankruptcy

   settlement (for a $55.75 million total cash amount) amounted to 4.2% of estimated interest

   payments. And even assuming that the recently-filed $50.05 million settlement in Gibbs is

   approved, this would result in a cash value in Gibbs of $105.8 million, less than 8% of the

   estimated $1.33 billion in total class interest there and substantially less than 13.8% of the total

   interest paid above the original loan amount here (see ECF No. 423 at 24-25).

           A table summarizing comparisons to the Gibbs settlement and the Settlement here follows:


                                    Gibbs                             Here

    Class size                      1,045,248                         606,318

    Cash                            $55.75 million approved           $65 million
                                    (potentially $105.8 million)

    Class Member “Interest”         $1,330,000,000.00                 $471,980,254.92

    Percent Recovery                4.2% (potentially 7.95%)          13.8%




                                                   10
Case 4:17-cv-00145-HCM-RJK Document 468 Filed 10/23/20 Page 11 of 27 PageID# 15956




                                     Gibbs                             Here

       Scope of loan cancellation8   Limited to loans owned by the     All loans owned by AWL in
                                     lenders, issued 2 to 3 years      its Collection Portfolio at the
                                     prior to the Settlement           time the provision was
                                                                       negotiated

       Number of Lenders             3                                 1

       Timing                        Agreement signed before 4th       Agreement signed after 4th
                                     Circuit ruling in Big Picture     Circuit ruling in Big Picture


            The terms of the Settlement in this Action therefore compare very favorably to what Judge

   Lauck approved for a much larger class of borrowers from three separate tribal lenders in Gibbs.

                    2.     ZestFinance: the Yardstick Against Which Comprehensive Post-Big
                           Picture Settlements Should be Measured

            On February 10, 2020, over six months after the Fourth Circuit decision in Big Picture,

   plaintiffs in ZestFinance filed a motion for preliminary approval of a settlement in that action. See

   3:19-cv-00293-DJN (E.D. Va.), ECF No. 84. The ZestFinance settlement resolves the claims of

   a class of 366,494 borrowers with loans from the online tribal lender Blue Chip Financial, d/b/a

   Spotloan. See ZestFinance ECF No. 101 at 2. The settlement includes all defendants in that action,

   including Douglas Merrill, the alleged architect of the online lending scheme at issue there. Judge

   Novak approved the ZestFinance settlement on June 30, 2020. See ZestFinance ECF No. 111.

   The terms of the ZestFinance settlement include, among other things:



   8
     To be clear, the settlement approved by Judge Lauck did not include any loan cancellation for
   borrowers whose loans were sold to third party debt buyers, the scope of which was significant in
   that case. As the recently-filed settlement with debt buyer National Credit Adjusters (not a
   defendant in the nationwide actions eventually consolidated in Gibbs at the time of the 2019
   settlement) indicates, there were $383 million in loans sold to a debt buyer that were not included
   in the initial debt cancellation approved in Gibbs.


                                                    11
Case 4:17-cv-00145-HCM-RJK Document 468 Filed 10/23/20 Page 12 of 27 PageID# 15957




                 •   $18.5 million in cash (ZestFinance ECF No. 101 at 6);

                 •   Cancellation of loans issued between January 1, 2012 through October 31, 2018 (a

                     period ending 16 months prior to the date on which the preliminary approval motion

                     was filed) and “that has a balance due and that is owned by [the tribal lender] as of

                     December 31, 2019” (ZestFinance ECF No. 88-1 at 9);9

                 •   The tribal lender, like here, will request removal of negative credit reporting

                     information (id. at 10); and

                 •   Defendants, like here, will not “sell personal identifying information obtained from

                     class members during the class period to third parties” (id. at 11).10

              A table summarizing comparisons of the ZestFinance settlement to the Settlement here

   follows:


                                       ZestFinance                        Here

       Class size                      366,494                            606,318

       Cash                            $18.5 million                      $65 million

       Class Member “Interest”         Unknown                            $471,980,254.92

       Percent Recovery                Indeterminable                     13.8%

       Scope of loan cancellation      Limited to loans owned by the      All loans owned by AWL in
                                       lender issued 16 months prior      its Collection Portfolio at the
                                       to the settlement                  time the provision was
                                                                          negotiated


   9
     As with Gibbs, the plain language of the settlement agreement in ZestFinance does not provide
   for the cancellation of “all” loans up to the date of settlement. See n. 5, supra.
   10
      The inclusion of this provision in ZestFinance demonstrates the value of the substantially
   identical provision here. See n. 6, supra.
                                                       12
Case 4:17-cv-00145-HCM-RJK Document 468 Filed 10/23/20 Page 13 of 27 PageID# 15958




                                   ZestFinance                        Here

    Number of Lenders              1                                  1

    Timing                         Agreement signed after 4th         Agreement signed after 4th
                                   Circuit ruling in Big Picture      Circuit ruling in Big Picture


          The question of how much interest was paid by the class in ZestFinance does not appear

   to have been raised by Judge Novak at either preliminary approval or final approval. Nonetheless,

   the substantial class size in ZestFinance (approximately 60.4% of the size of the class here) and

   the relatively modest cash recovery (28.5% of the cash component here) strongly suggests that the

   Settlement here provides a better recovery for Settlement Class Members than what was approved

   in ZestFinance.

                  3.     Big Picture (Preliminarily Approved): Example of Settlement With
                         Tribally-Affiliated Defendants Post-Big Picture

          On November 26, 2019, nearly five months after the Fourth Circuit decision in Big Picture,

   the plaintiffs in Big Picture filed a motion for preliminary approval of a settlement under the

   caption Galloway v. Williams, 3:19-cv-00470-REP (E.D. Va.). The Big Picture settlement would

   resolve the claims of 450,000 borrowers against the tribal affiliated defendants in the Big Picture

   litigation that prevailed in the Fourth Circuit on the question of tribal sovereign immunity. See

   Galloway ECF No. 18. Judge Payne granted preliminary approval of the Big Picture settlement

   on August 14, 2020. See Galloway ECF No. 97. Final approval in Big Picture is scheduled for

   December 15, 2020. See Galloway ECF No. 98. The terms of the proposed Big Picture settlement

   include, among other things:

              •   $8.7 million in cash (Galloway ECF No. 19 at 2);




                                                   13
Case 4:17-cv-00145-HCM-RJK Document 468 Filed 10/23/20 Page 14 of 27 PageID# 15959




              •   Loan cancellation limited to loans that “are currently, or become, more than 210

                  days in default” (Galloway ECF No. 18-1 at 34);11 and

              •   Adjustment of interest due on all outstanding loans where the borrower has “not

                  fully paid off his or her loan under the agreed terms,” that requires the lender “to

                  collect no more than 2.5 times the original principal amount of the loan in payments

                  over the life of the loan (e.g., if the original principal amount of the loan was

                  $500.00 then the Big Picture Defendants agree to cap collection at $1,250.00,

                  including payments credited to either interest or principal reduction)” (Id.).12 Big

                  Picture is not otherwise restricted in its ability to lend in any state in any way.

           A table summarizing comparisons of the Big Picture settlement to the Settlement here

   follows.


                                    Big Picture                         Here

    Class size                      450,000                             606,318

    Cash                            $8.7 million                        $65 million

    Class Member “Interest”         Unknown                             $471,980,254.92

    Percent Recovery                Indeterminable                      13.8%




   11
      This settlement therefore also does not provide loan cancellation to “all” borrowers from this
   tribal lender. See n. 5, supra.
   12
     The Big Picture agreed-upon interest rate cap of 2.5 times the original loan amount appears to
   provide for an amount of interest that would otherwise be illegal in any state with an interest rate
   cap (i.e., other than Nevada and Utah).
                                                    14
Case 4:17-cv-00145-HCM-RJK Document 468 Filed 10/23/20 Page 15 of 27 PageID# 15960




                                     Big Picture                          Here

    Scope of loan cancellation       Loans more than 210 days in          All loans owned by AWL in
                                     default. Borrowers otherwise         its Collection Portfolio at the
                                     liable to continue paying.           time the provision was
                                                                          negotiated

    Number of Lenders                1                                    1

    Timing                           Agreement signed after 4th           Agreement signed after 4th
                                     Circuit ruling in Big Picture        Circuit ruling in Big Picture


           The question of how much interest was paid by the class in Big Picture does not appear to

   have been raised by Judge Payne at preliminary approval. The substantial class size in Big Picture

   (approximately 74.2% of the size of the class here) and the cash recovery (only 13.4% of the cash

   component here) strongly suggests that the Settlement here provides a better recovery for the

   Settlement Class Members than what was preliminarily approved in Big Picture.

                   4.      CashCall: Virginia-Only Settlement With the Intervention of the
                           Attorney General That Did Not Involve Immunity Issues Relevant to
                           Big Picture

           The Virginia CashCall settlement was part of a series of actions brought by more than a

   dozen state Attorneys General, the federal Consumer Financial Protection Bureau, and private

   class action plaintiffs in state class actions against purportedly tribal lending entities and their non-

   tribal partners.13 The CashCall settlement resolved claims on behalf of 15,126 Virginia residents

   (see 3:14-cv-00258-JAG, ECF No. 198-1 at ¶ 8) against the key defendants in the action, including

   J. Paul Reddam, the CEO and owner of the CashCall entity that engaged in lending through a




   13
     As noted in Plaintiffs’ Reply, the lending entity in the CashCall actions was organized under
   the laws of South Dakota – not tribal law – and thus did not present the same issues associated
   with “arm-of-the-tribe” immunity that are at issue here. See ECF No. 449 at n.5.
                                                      15
Case 4:17-cv-00145-HCM-RJK Document 468 Filed 10/23/20 Page 16 of 27 PageID# 15961




   purportedly tribal entity called Western Sky Financial. With the weight of the Attorney General’s

   intervention, the terms of the Virginia CashCall settlement included, among other things:

              •    $9.435       million       in     cash      to      Virginia        borrowers      (see

                   https://www.oag.state.va.us/media-center/news-releases/877-january-31-2017-

                   cashcall-to-refund-millions-to-va-consumers-over-illegal-online-lending-scheme,

                   the “VA AG Release”);

              •    $5.9 million in debt relief (see id.), characterized in the final approval papers as the

                   “eliminat[ion] of all Outstanding Loans”14 (Hayes, 3:14-cv-00258-JAG, ECF No.

                   198 at 3);

              •    Agreement to an injunction whereby CashCall (the non-tribal lender behind the

                   scheme) was “permanently barred from violating the Virginia Consumer Protection

                   Act” and lending in Virginia above the usury cap (see VA AG Release).

           A table summarizing comparisons of the Virginia CashCall settlement to the Settlement

   here follows.


                                     CashCall (VA) (AG A Party)          Here

    Class size                       15,126                              606,318

    Cash                             $9.435 million                      $65 million

    Class Member “Interest”          Unknown                             $471,980,254.92

    Percent Recovery                 Indeterminable                      13.8%




   14
      “Outstanding Loans” was defined to mean loans “that are owned by one or more of the
   defendants and have not been paid-off by a Settlement Class Member[.]” Hayes, ECF No. 185-1
   at 5, 9.
                                                      16
Case 4:17-cv-00145-HCM-RJK Document 468 Filed 10/23/20 Page 17 of 27 PageID# 15962




                                     CashCall (VA) (AG A Party)         Here

    Scope of loan cancellation       All “Outstanding Loans” with       All loans owned by AWL in
                                     outstanding debt; lender was       its Collection Portfolio at the
                                     precluded from operating in        time the provision was
                                     Virginia                           negotiated

    Number of Lenders                1                                  1

    Timing                           Agreement signed before 4th        Agreement signed after 4th
                                     Circuit ruling in Big Picture      Circuit ruling in Big Picture


          The result in the Virginia CashCall settlement was certainly favorable for the class of

   15,126 Virginia borrowers who were part of the class in that action. However, the Virginia

   Attorney General’s intervention and active participation in the action (along with the Attorneys

   General of a dozen other states and the federal Consumer Financial Protection Bureau) renders the

   Cashcall settlement a poor comparison to the Settlement here.

          D.      Other Inaccurate Contentions Made By Objectors At The October 19 Hearing

          In addition to Objectors’ inaccurate contentions described above, Objectors made various

   other assertions and arguments at the October 19 Hearing that are either factually inaccurate or

   wholly contrary to authority. These include the following:

          •    Counsel to Objector Butler, Mr. Ackelsberg, erroneously suggested, attempting to

               justify Objector discovery into the irrelevant issue of loan sales by AWL, that the

               Notice provided to Settlement Class Members was somehow misleading to borrowers

               concerning the loan cancellation provided by the Settlement. See Oct. 19 Hr’g Tr. at

               17:24-18:3 (“my client just really discovered that after -- I mean, she gets a notice, and

               it says, you know, there’s going to be this debt cancellation. It doesn’t tell her, ‘By the

               way, you’re not going to get it.’”). This is demonstrably false. The Court-approved


                                                     17
Case 4:17-cv-00145-HCM-RJK Document 468 Filed 10/23/20 Page 18 of 27 PageID# 15963




             Notice states that loan cancellation is to be provided to “45,305 AWL loans in the

             company’s                   ‘Collection                  Portfolio’”                 (see

             https://awlsettlement.com/documents/AWL_Long_Form_Notice.pdf)                and      the

             Settlement Agreement and Exhibit 6 thereto (identifying each of the 45,305 loans to be

             canceled) have been posted on the settlement website, www.AWLSettlement.com,

             since July of this year. Moreover, since July, the Settlement website has had a “portal”

             whereby Settlement Class Members could inquire into whether they are eligible for

             cash recoveries or debt cancellation. See ECF No. 423-2 at ¶ 12. Objector Butler and

             other Settlement Class Members were therefore fully informed of the scope of debt

             cancellation provided in this Settlement, whether they were eligible for it, and that they

             had the option to opt-out of the Settlement if they so chose.

         •   Ackelsberg also argued that the Settlement Class was not receiving adequate relief

             because the Settlement does not cancel loans that AWL sold to debt buyers. See Oct.

             19 Hr’g Tr. at 17:16-18:14. As made clear in Plaintiffs’ Reply, (1) the Settlement does

             not release claims against debt buyers; (2) AWL has no ability to forgive loans sold to

             debt buyers; and (3) ample authority holds that complaints that a settlement fails to

             account for particular claims that have not been released, such as those against third-

             party debt buyers here, are improper as a matter of law. ECF No. 449 at 12-13, 15-16.

         •   Counsel to the Objector McDaniel argued that West Virginia Class Members were

             receiving inadequate relief because they purportedly have enhanced statutory remedies

             under state law. See Oct. 19 Hr’g Tr. at 26:3-27:6. Plaintiffs’ Reply cites to ample

             authority squarely rejecting this precise argument as a basis for an objection, while

             Objector McDaniel cites to nothing. See ECF No. 449 at 26-28. Moreover, other tribal


                                                  18
Case 4:17-cv-00145-HCM-RJK Document 468 Filed 10/23/20 Page 19 of 27 PageID# 15964




              lending settlements approved by this Court have not afforded West Virginia borrowers

              any enhanced recovery beyond those of other states. See ECF No. 449 at 2-3. In

              addition, Objector McDaniel had the option to opt out to pursue his state law claims—

              filed after preliminary approval here—and chose not to do so.15

          •   Mr. Bennett erroneously criticized the debt cancellation in the Settlement as involving

              “debt that was already written off as uncollectable.” Oct. 19 Hr’g Tr. at 31:5-15. This

              ignores what Plaintiffs said in their Opposition to Objectors’ Motion to Continue and

              in the correspondence to Mr. Acklesberg attached thereto, which describes the

              “Collection Portfolio” loans to be cancelled as being loans that AWL owns, intends to

              collect upon, and moved into AWL’s internal collections process. See ECF No. 456 at

              n.9, ECF No. 456-3 at 2. Moreover, Mr. Bennett’s criticism of the collectability of the

              loans to be cancelled rings hollow in light of the fact that multiple settlements he has

              advocated include debt cancellation for loans issued years prior to the date of those

              settlements (see Section II.C, supra) and likely are of questionable collectability (if not

              already repaid). Indeed, in the case of the Big Picture settlement, if final approved is

              granted, debt cancellation would be limited to loans that are “more than 210 days in

              default” (see § II.C.3, supra) a period of default that begins much later than the loans

              to be cancelled here. See ECF No. 456-3 at 2.

          •   Mr. Bennett argued at the October 19 Hearing that the Hon. Layn R. Phillips, who

              mediated the Settlement here, is an unknown mediator who has never handled a tribal

              lending class action. See Oct. 19 Hr’g Tr. at 16:18-21. Not so. Judge Phillips is one



   15
     Objector McDaniel’s AWL loan is in the Collection Portfolio and will be forgiven if the Court
   approves the Settlement. Also, he is eligible for a cash recovery if the Settlement is approved.


                                                    19
Case 4:17-cv-00145-HCM-RJK Document 468 Filed 10/23/20 Page 20 of 27 PageID# 15965




                 of the country’s preeminent mediators who is recognized by courts nationwide,

                 including this Court.16 Indeed, this Court found at preliminary approval that the Parties

                 engaged in “intensive mediation with a well-respected mediator, Former United States

                 District Judge Layn R. Phillips.” ECF No. 420 at 9 (emphasis added). Moreover,

                 Judge Phillips has in fact mediated settlements in tribal lending class actions that

                 received final approval. See, e.g., MacDonald, et al. v. CashCall, Inc., et al., 2:16-cv-

                 02781 (D.N.J.), ECF No. 112-1 at 1, 7, 19, ECF No. 125.

            E.      The Settlement Provides Significant Non-Monetary Relief

            At the October 19 Hearing, the Court directed Class Counsel to be prepared to provide

   further explanation of the value of the Settlement’s non-monetary benefits at the final approval

   hearing. See Oct. 19 Hr’g Tr. at 39:19-25. The following provides further explanation consistent

   with the Court’s direction.17

            The Settlement provides the following non-monetary terms (ECF No. 414-1 at 16-17):

        •   Requiring Defendant Mark Curry—the alleged mastermind and primary beneficiary of the

            lending scheme—to “leave the business of AWL in all managerial and operational



   16
      See e.g., In re Genworth Fin. Sec. Litig., 210 F. Supp. 3d 837, 841 (E.D. Va. 2016) (deeming
   Judge Phillips an “experienced mediator” who “left the parties and their counsel ‘fully informed
   of all pertinent factual and legal issues’ and demonstrate that the Settlement is fair and
   reasonable.”); In re LandAmerica 1031 Exch. Servs., Inc. Internal Revenue Serv. § 1031 Tax
   Deferred Exch. Litig., No. 3:09-CV-00054, 2012 WL 13124593, at *3 (D.S.C. July 12, 2012)
   (noting that Judge Phillips is “a mediator recognized for his expertise in complex civil disputes”);
   In re Equifax Inc. Customer Data Sec. Breach Litig., No. 1:17-MD-2800-TWT, 2020 WL 256132,
   at *6 (N.D. Ga. Mar. 17, 2020) (noting that Judge Phillips is “a retired federal judge with a wealth
   of experience in major complex litigation”); In re LIBOR-Based Fin. Instruments Antitrust Litig.,
   No. 11 CV 5450 (NRB), 2016 WL 7625708, at *1 (S.D.N.Y. Dec. 21, 2016) (Judge Phillips is a
   “renowned mediator[]”).
   17
      To be clear, as significant this relief is to the Settlement Class, Class Counsel is not seeking
   attorneys’ fees based on the value of the non-monetary relief in this case. See Oct. 19 Hr’g Tr. at
   30:19-22; ECF No. 425.
                                                      20
Case 4:17-cv-00145-HCM-RJK Document 468 Filed 10/23/20 Page 21 of 27 PageID# 15966




          capacities on or before December 28, 2020,” including by resigning as CEO and Director

          of AWL on or before date of Preliminary Approval Order. Curry resigned effective

          June 26, 2020.

      •   AWL will request that Clarity Services delete negative credit reporting information for

          loans in the Collection Portfolio.

      •   AWL will not sell class members’ personally identifying information, other than as may

          be required for debt collection

      •   AWL loan agreements shall (1) comply with federal law; (2) not waive federal law; (3)

          fully disclose loan terms to consumers, including the interest rate (APR), total finance

          charges, and loan payment schedules; and (3) not condition making loans on borrowers’

          consent to automatic withdrawals from their bank accounts.

          The significance of these terms is that they directly address allegations of wrongdoing in

   Plaintiffs’ Second Amended Complaint (ECF No. 355). For example, requiring Curry to leave

   AWL addresses this Action’s central allegations that AWL is not a tribally controlled or operated

   lending business since Curry exercises near-total control over AWL’s business to shield the alleged

   illegal, non-tribal lending business. ECF No. 355 ¶¶ 1, 6-7, 87-88, 96-97, 133. Requiring AWL

   loan agreements to accept federal law addresses allegations that the AWL choice of law and

   arbitration provisions helped shield Defendants’ unlawful conduct by depriving borrowers of their

   rights under federal law. Id. ¶¶ 206-209, 212-213. Requiring enhanced disclosures to borrowers

   addresses key allegations that AWL failed to disclose interest rates, finance charges, and payment

   schedules to borrowers in violation of TILA. Id. ¶¶ 3, 150-151,153-155, 157, 166, 178-180, 190-

   192. And requiring AWL to not condition loans on electronic fund transfers addresses allegations

   that AWL conditioned loans to borrowers on the preauthorization of automatic withdrawals from


                                                   21
Case 4:17-cv-00145-HCM-RJK Document 468 Filed 10/23/20 Page 22 of 27 PageID# 15967




   borrowers’ bank accounts, in violation of EFTA. Id. ¶¶ 254-258. These terms are also of great

   significance to Plaintiffs themselves who, among other things, were not informed of key loan

   terms18 and were required to preauthorize automatic withdrawals from their bank accounts.

          Mr. Bennett argued at the October 19 Hearing that future compliance with federal law is

   of no value because the Fourth Circuit has previously ruled that federal law applies to tribal loans.

   See Oct. 19 Hr’g Tr. at 32:25-33:19. This is beside the point. Just because a defendant is subject

   to a particular law does not mean that the defendant is in compliance with that law. See ECF No.

   449 at 19. Indeed, that is what Plaintiffs alleged in the Second Amended Complaint: AWL is

   subject to federal law and failing to comply with it. Likewise, non-tribal lenders are undoubtedly

   subject to federal law but routinely face lawsuits for failing to comply with TILA and EFTA. This

   is why settlements that achieve future compliance with a particular law are widely valued by

   courts, including in the common instance where the defendants are already subject to that law. See

   ECF No. 449 at 18-19.

                  1.      Professor Listokin’s Valuation of the Non-Monetary Relief

          Professor Yair J. Listokin was retained by Class Counsel as an expert on the economics of

   consumer borrowing to evaluate the real world economic benefits and related value of the

   Settlement to the Settlement Class.        Professor Listokin utilized well accepted valuation

   methodologies in calculating the substantial economic benefits to the Settlement Class as well as

   the valuable societal benefits of the Settlement. ECF No. 426-1. Professor Listokin is a professor

   at Yale Law School and Yale School of Management. He received his undergraduate degree from

   Harvard University, a Ph.D. in economics from Princeton University, and a law degree from Yale

   Law School.


   18
     Objector Butler likewise notes that she was not informed of the annual interest rate on her AWL
   loan. ECF No. 428 at 1.
                                                    22
Case 4:17-cv-00145-HCM-RJK Document 468 Filed 10/23/20 Page 23 of 27 PageID# 15968




                         i.      AWL’s Agreement Not to Sell Personal Information is
                                 Worth Approximately $33 Million

          The personal information of prospective non-prime borrowers is bought and sold in a

   robust online market.19 According to an FTC settlement, “online lenders paid ... between $10 and

   $150 per lead.”20 A prominent industry blog notes, “active” leads command a premium in the

   payday loan lead market, “payday loan leads sell at an average of about $50 per lead, but can go

   for much higher [over $150] depending on the quality of the leads.”21 Professor Listokin

   conservatively estimates that if future leads generated by Settlement Class Members eligible for a

   cash award (“Cash-Eligible Borrowers”) are worth an average of $75 (a conservative estimate

   given the high loan amounts, high APRs, and long terms secured by Cash-Eligible Borrowers),

   then the Settlement provision forbidding AWL from selling the personal information of Settlement

   Class Members is worth approximately $33 million. ECF No. 426-1 at ¶¶31-32.

                         ii.     AWL’s Agreement To Disclose Key Loan Terms Is
                                 Worth Approximately $300 Million

          Professor Listokin cites to studies showing the effect that enforcement of the interest rate

   and loan term disclosure requirements of TILA has on the interest rates paid by different types of

   borrowers. ECF No. 426-1 at ¶¶33-36. Specifically, weak TILA enforcement means that low

   credit score borrowers pay “6% to 8%” more in interest than they would with stronger TILA

   enforcement. ECF No. 426-1 at ¶34.22 Enhanced future AWL loan disclosures are thus likely to




   19
        See, e.g., https://paydayloanindustryblog.com/Payday%20loan%20industry/payday-loan-
   leads/; https://www.boberdoo.com/payday-leads, https://www.arrowshade.com/sell-payday-loan-
   leads-earn-now/.
   20
        https://www.ftc.gov/news-events/press-releases/2014/12/ftc-charges-data-broker-facilitating-
   theft-millions-dollars?utm_source=govdelivery.
   21
      https://www.arrowshade.com/sell-payday-loan-leads-earn-now/.
   22
      See Victor Stango & Jonathan Zinman, "Fuzzy Math, Disclosure Regulation, and Market
   Outcomes: Evidence from Truth-In-Lending Reform," 24 Review of Financial Studies 506 (2011).
                                                  23
Case 4:17-cv-00145-HCM-RJK Document 468 Filed 10/23/20 Page 24 of 27 PageID# 15969




   lower the interest rates paid by future AWL borrowers by approximately 7%. ECF No. 426-1 at

   ¶35. A 7% reduction in this APR would yield a savings to the Settlement Class of approximately

   $93 million. ECF No. 426-1 at ¶35.

          Professor Listokin cites to the Journal of Finance finding that better disclosure of true

   payday loan costs “reduce[s] borrowing amounts” by 16% relative to a control group of payday

   loan applicants. ECF No. 426-1 at ¶36. If members of the Settlement Class reduce their future

   AWL borrowing by 16% as a result of the enhanced disclosures provided by the Settlement, then

   they will benefit from a total savings of approximately $210 million. ECF No. 426-1 at ¶36. Thus,

   the total future interest savings to Settlement Class Members from the enhanced TILA disclosures

   is roughly $300 million. Approximately $90 million of this value comes from lower future average

   interest rates caused by better disclosure, and the remaining $210 million stems from reductions

   in overall borrowing and thus lower total interest burden. ECF No. 426-1 at ¶¶35-37.

                         iii.   AWL’s Agreement Not To Condition Loans On A
                                Borrower’s Authorization To Use Electronic Fund
                                Transfers Is Worth Approximately $260 Million.

          Nonprime lenders that do not condition the provision of loans on automatic electronic funds

   transfers (“EFTs”) instead offer inducements to borrowers to persuade them to authorize automatic

   EFTs. A prominent Texas nonprime lender, for example, charges a daily loan fee of 1.780% to

   borrowers “without recurring electronic payment authorization” and a reduced fee of 1.424% per

   day to borrowers “with recurring electronic payment authorization.” ECF 426-1 at ¶39.         The

   20%23 reduction in APR induces borrowers to authorize recurring electronic payments. If AWL

   offers similar inducements for EFT authorization to future borrowers, then average APRs for those




   23
      .2=(1.780-1.424)/1.780, where 1.78% is the APR without recurring EFT payments and 1.424%
   is the APR with recurring EFT payments.
                                                  24
Case 4:17-cv-00145-HCM-RJK Document 468 Filed 10/23/20 Page 25 of 27 PageID# 15970




   borrowers would decline by 20%, reducing the average APR from 567% to approximately 454%.

   This would save the average borrower approximately $692. As a result, the total value of the

   Settlement’s EFT provisions to members of the Settlement Class is approximately $260 million.

   ECF No. 426-1 at ¶39.

                          iv.     Deleting Negative Credit Reporting Information Is Worth,
                                  Conservatively, $108 Million.

          For the portion of the Settlement Class that comprises the Collection Portfolio, this

   provision offers a clear benefit over and above loan cancellation. The deletion of a default notice

   will raise a Settlement Class Member’s FICO credit score. In turn, a higher credit score translates

   into lower interest rates on all of that individual’s borrowing. ECF No. 426-1 at ¶40. Professor

   Listokin notes that according to the Urban Institute, “a delinquency—a payment 30 or more days

   late on a credit card or installment loan—lowers credit scores by 100 points or more.” ECF No.

   426-1 at ¶42.

          To keep his estimate conservative, Professor Listokin assumes that the AWL loan defaults

   lowered the defaulting Settlement Class Members’ credit scores by 50 points. ECF No. 426-1 at

   ¶42. Based on research, Professor Listokin estimates that the average Settlement Class Member

   in the Collection Portfolio has $18,900 in non-mortgage debt and with the removal of defaults

   from their records, they will save approximately $800 annually with a total annual value of

   approximately $36 million. ECF No. 426-1 at ¶44. Professor Listokin recognizes that the benefits

   of deleting defaults from a Settlement Class Member’s credit record lasts conservatively for a 3-

   year period, which yields a total value of $108 million (3 years * $36 million).24 This opinion is



   24
      In addition to providing expert opinions as to the valuation of the non-monetary relief, Professor
   Listokin also opines on the value of the monetary components of the Settlement (ECF No. 423-1
   at ¶¶ 49-55) which, when combined with the non-monetary relief, is conservatively estimated to
   have a value of over $1 billion to the Settlement Class (id. at ¶ 59).
                                                    25
Case 4:17-cv-00145-HCM-RJK Document 468 Filed 10/23/20 Page 26 of 27 PageID# 15971




   consistent with the expert declaration submitted in support of the proposed settlement in Gibbs,

   which concluded that deletion of negative credit reporting was a benefit valued in the billions. See

   supra at 9; Gibbs ECF No. 135-3.

   III.   CONCLUSION

          For the foregoing reasons, Plaintiffs respectfully request that the Court enter the Proposed

   Final Approval Order and (1) find that the Settlement is fair, reasonable, and adequate, (2) finally

   certify the Settlement Class for settlement purposes, and (3) award attorneys’ fees, reimbursement

   of expenses, and Service Awards to the Settlement Class Representatives.

   DATED: October 23, 2020                              MICHIEHAMLETT


                                                        _/s/ David W. Thomas_________________
                                                        David W. Thomas
                                                        E. Kyle McNew
                                                        310 4th Street NE, 2nd Floor
                                                        P.O. Box 298
                                                        Charlottesville, VA 22902
                                                        Telephone: (434) 951-7200
                                                        Fax: (434) 951-7218
                                                        Email: dthomas@michiehamlett.com
                                                                kmcnew@michiehamlett.com

                                                        Local Settlement Class Counsel

                                                        and

                                                        BERMAN TABACCO
                                                        Kathleen M. Donovan-Maher (pro hac vice)
                                                        Norman Berman (pro hac vice)
                                                        Steven J. Buttacavoli (pro hac vice)
                                                        Steven L. Groopman (pro hac vice)
                                                        One Liberty Square
                                                        Boston, MA 02109
                                                        Telephone: (617) 542-8300
                                                        Fax: (617) 542-1194
                                                        Email:
                                                        kdonovanmaher@bermantabacco.com
                                                        nberman@bermantabacco.com
                                                        sbuttacavoli@bermantabacco.com
                                                   26
Case 4:17-cv-00145-HCM-RJK Document 468 Filed 10/23/20 Page 27 of 27 PageID# 15972




                                                         sgroopman@bermantabacco.com

                                                         Settlement Class Counsel

                                                         GRAVEL & SHEA PC
                                                         Matthew B. Byrne (pro hac vice)
                                                         76 St. Paul Street, 7th Floor
                                                         P.O. Box 369
                                                         Burlington, VT 05402-0369
                                                         Telephone: (802) 658-0220
                                                         Fax: (802) 658-1456
                                                         Email: mbyrne@gravelshea.com

                                                         Settlement Class Counsel




                                        CERTIFICATE OF SERVICE

           I hereby certify that on the 23rd day of October, 2020, I electronically filed the foregoing

   with the Clerk of Court using the CM/ECF system, which will then send a notification of such

   filing to all counsel of record.

                                                     David W. Thomas
                                                     David W. Thomas




                                                   27
